735 N.W.2d 228 (2007)
James A. ANDERSON, Patricia A. Anderson, and APJ Properties, LLC, Plaintiffs/Counter Defendants/Third-Party Defendants-Appellees,
v.
Eldon E. JOHNSON, Defendant/Counter Plaintiff-Appellant, and
Norma Camp, John H. Reis, Eugene Saenger, James L. Elliott, as Trustee of the James L. Elliott Trust, Joyce Duke, Eugene N. Chardoul, Nan Ruth Chardoul, Robert Silver, and Marilyn Silver, Third-Party Plaintiffs-Appellants, and
Michael Trese, and Caron E. Trese, Third-Party Plaintiffs.
Docket No. 133644. COA No. 263972.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 16, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.